                          IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF TENNESSEE
                                  KNOXVILLE DIVISION


  LINDA CALHOUN,                                    )
                                                    )
                  Plaintiff,                        )
                                                    )
  v.                                                )         Case No. 3:20-cv-00210
                                                    )
  WALGREENS CO. AND JOSHUA PIERCE,                  )
                                                    )
                  Defendants.                       )


          JOINT MOTION TO STAY ALL DEADLINES FOR RESPONDING TO
            PLAINTIFF’S COMPLAINT, AND OTHERWISE STAY ACTION,
                           PENDING MEDIATION

        COME NOW, Plaintiff and Defendants, by and through their undersigned counsel, and

 hereby file this Joint Motion to Stay All Deadlines for Responding to Plaintiff’s Complaint, and

 Otherwise Stay Action, Pending Mediation (“Joint Motion to Stay”). In support of this Motion,

 the Parties state as follows:

        1.      Plaintiff served her Complaint in the above-referenced matter on June 2, 2020.

        2.      Since that time, counsel for the Parties have been engaged in extensive discussions

 regarding this case, and Defendants have filed a Stipulation for Extension of Time to Respond to

 Complaint (Doc. 6) and two Unopposed Motions for Extension of Time to Answer (Docs. 7, 9).

 Defendants’ current deadline to respond to the Complaint is August 13, 2020 (Doc. 10.).

 Defendant Walgreen Co. (“Walgreens”) has also provided numerous documents to Plaintiff in an

 attempt to resolve this matter.

        3.      Recently, the Parties agreed to submit this case to mediation. Counsel are currently

 working to schedule mediation.




Case 3:20-cv-00210-PLR-DCP Document 11 Filed 08/12/20 Page 1 of 3 PageID #: 26
         4.      Attempting mediation to resolve this case before proceeding further is consistent

 with the interests of judicial economy and in the best interests of the Parties.

         5.      If the Parties are able to successfully mediate this case, this action will be dismissed

 with prejudice, and the Court will not have to take any further action to adjudicate this case.

         6.      Further, if the Parties successfully mediate this case, any answer, pleading, motion,

 or other response to Plaintiff’s Complaint by Defendants will be unnecessary.

         7.      The Parties, therefore request, that this Honorable Court stay this action, including

 any and all deadlines of Defendants for responding to Plaintiff’s Complaint, pending outcome of

 the mediation. If the parties are able to resolve this case in mediation, they will promptly file a

 Joint Stipulation of Dismissal. If the Parties are unable to resolve this case in mediation, either

 Party will file a motion with the Court to lift the stay, and the Parties request that the Court provide

 Defendants with three (3) weeks from the date such mediation fails to file their answer, pleading,

 motion, or other response to Plaintiff’s Complaint.

         8.      By October 15, 2020, the Parties will provide the Court with a Joint Status Report

 related to the mediation effort, or will move to lift the stay.

         WHEREFORE, the Parties hereby move this Honorable Court to grant their Joint Motion

 to Stay, staying Defendants’ deadline for any answer, pleading, motion, or other response to

 Plaintiff’s Complaint pending the parties’ mediation and, if such mediation is unsuccessful,

 granting Defendants three (3) weeks from the date mediation fails to file their answer, pleading,

 motion, or other response to Plaintiff’s Complaint with this Court.

         Dated this 12th day of August 2020.




                                     2
Case 3:20-cv-00210-PLR-DCP Document 11 Filed 08/12/20 Page 2 of 3 PageID #: 27
  AGREED AND STIPULATED BY:

  JENNIFER MORTON LAW, PLLC                      OGLETREE, DEAKINS, NASH, SMOAK &
                                                 STEWART, P.C.

  /s/ Jennifer Morton (w/permission)             /s/ Jennifer S. Rusie
  Jennifer Morton, BPR #015585                   Jennifer S. Rusie, TN #026009
  Maha M. Ayesh, BPR #025244                     SunTrust Plaza
  8217 Pickens Gap Rd.                           401 Commerce Street, Suite 1200
  Knoxville, TN 37920                            Nashville, TN 37219-2446
  Telephone: 865-579-0708                        Telephone: 615-254-1900
  Facsimile: 865-579-0787                        Facsimile: 615-254-1908
  jen@jmortonlaw.com                             Email: Jennifer.Rusie@ogletree.com
  maha@jmortonlaw.com
                                                 Luci L. Nelson, TN #036354
  Attorneys for Plaintiff Linda Calhoun          The Ogletree Building
                                                 300 N. Main Street, Suite 500
                                                 Greenville, SC 29601
                                                 Telephone: 864-271-1300
                                                 Facsimile: 864-235-8803
                                                 Email: Luci.Nelson@ogletree.com

                                                 Attorneys for Defendants Walgreens Co. and
                                                 Joshua Pierce




                                CERTIFICATE OF SERVICE

        I hereby certify that on August 12, 2020, the foregoing was filed electronically with the
 Clerk of the Court to be served by operation of the Court’s electronic filing system upon the
 following:

        Jennifer Morton Law, PLLC
        8217 Pickens Gap Road
        Knoxville, TN 37920
        jen@jmortonlaw.com



                                               /s/ Jennifer S. Rusie

                                                                                        43831035.1



                                     3
Case 3:20-cv-00210-PLR-DCP Document 11 Filed 08/12/20 Page 3 of 3 PageID #: 28
